DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng US 20150116245 in view of Lee US 20150085204, and further in view of Choi US 20160066440 in view of Lim US 20160276419.

Regarding claim 10, Tseng discloses (in Fig. 1) a display device comprising: 
a display panel (inherent display panel not shown, to which 100 is to be mounted in Fig. 1) that includes a display area (display area at 110A in Fig. 1 and 2) including a plurality of pixels (inherent pixels of the display panel) and a non-display area (non-display area at 110B in Fig. 1 and 2) disposed at a periphery of the display area (display area at 110A); 
a window substrate (110) which includes a transmissive area (110A) corresponding to the display area (display area at 110A) and a non-transmissive area (110B) corresponding to the non-display area (non-display area at 110B); 
a first print layer (130’) disposed on a first side of the window substrate (110) in the non-transmissive area (110B), and defines a boundary line (line between 110A and 110B) between the transmissive area (110A) and the non-transmissive area (110B); and 
a second print layer (140’) disposed on the first print layer (130’) in the non- transmissive area (110B), 
wherein the non-transmissive area (110B) comprises a first non-transmissive area (area of 110B between 110A and 140’) adjacent to the transmissive area (110A) and a second non-transmissive area (area of 110B overlapping 140’) adjacent to an edge of the window substrate (110), and a side surface (130’S) of the first print layer (130’) and a side surface (140’S) of the second print layer (140’) form an inclined surface (130’S/140’S) having an inclination angle that is smaller than a right angle with 130’) in the first non-transmissive area (110B as depicted in Fig. 1), 
wherein the second print layer (104’) has a surface which contacts the first print layer (130’).
Tseng does not explicitly disclose that the second print layer includes a dye material of a non-black color, wherein the window substrate has a curved surface such that the first side of the window substrate is concave in the non-transmissive area, and the second print layer has a curved surface which contacts the first print layer, 
wherein the display device further comprises:
an optical-clear adhesive disposed between the display panel and the side surface of the first print layer and between the display panel and the side surface of the second print layer.
However, Lee US 20150085204 discloses a second print layer (520 in Fig. 4) includes a dye material of a non-black color (see [0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the second print layer of Tseng include a dye material of a non-black color, as taught by Lee, and have it be dark blue, in order to provide more choices for esthetic look all while shielding signal wires.
Further, Choi US 20160066440 disclose (in Fig. 2a) a window substrate (50) has a curved surface (as depicted in Fig. 2a) such that a first side of the window substrate (50) is concave in a non-transmissive area (area of 52 as depicted in fig. 2a), and layers amongst which a print layer (52) that curve along with the window substrate (50).

Further, Lim US 20160276419 discloses in Fig. 2 an optical-clear adhesive (see [0051] and [0052]) disposed between a display panel (200) and a side surface of a first print layer (321) and between the display panel (200) and a side surface of a second print layer (322).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the device of Tseng further comprise an optical-clear adhesive disposed between the display panel and the side surface of the first print layer and between the display panel and the side surface of the second print layer, as taught by Lim, in order to adhere the display panel to the window substrate.

Regarding claim 11, Tseng in view of Lee in view of Choi in view of Lim disclose the display device of claim 10, wherein the side surface (130’S of Tseng) of the first print layer (130’ of Tseng) and the side surface (140’S of Tseng) of the second print layer (140’ of Tseng) form one continuous inclined surface (130’S/140’S of Tseng) which is inclined toward the second non- transmissive area (area of 110B overlapping 140’ of Tseng) from the boundary line (line between 110A and 110B of Tseng).

Regarding claim 12, Tseng in view of Lee in view of Choi in view of Lim disclose the display device of claim 10, wherein the inclined surface (130’S/140’S of Tseng)  is a straight-line surface having a predetermined inclination angle with respect to the first side of the window substrate (110 as depicted in Fig. 1 of Tseng).

Regarding claim 16, Tseng in view of Lee in view of Choi in view of Lim disclose the display device of claim 10, wherein the inclined surface (130’S/140’S of Tseng) is a straight-line surface having a predetermined inclination angle with respect to the first side of the window substrate (110 of Tseng) at the boundary line (line between 110A and 110B of Tseng).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-12 and 16 filed 01/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841